DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s explanation of the instant invention in pointing the difference with the cited prior art was found to be persuasive. 
Allowable Subject Matter
Claims 1 – 17 and 19 – 21 are now allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for allowing these claims are provided in the Applicant’s Arguments/Remarks (pages 9 – 17) filed May 25, 2022.  Regarding Claims 1 – 7, the novel features of the claims are steps of supplying a first precursor comprising a first central semiconductor element and a first ligand having a first size, supplying a second precursor comprising a second central semiconductor element and a second ligand having a second size, less than the first size and forming a material film comprising the first central element and the second central element by supplying a reactive gas to the chemisorbed layers to remove the ligands from the deposited film. Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.
Regarding Claims 8 – 14, the inventive steps are preparing a lower structure for the IC device, the lower structure having a step structure defining a trench and forming a material film inside the trench, wherein the forming of the material film comprises supplying a first precursor comprising a first central element and a first ligand having a first size, supplying a second precursor comprising a second central semiconductor element and a second ligand having a second size, less than the first size and forming a film comprising the first central element and the second central element by supplying a reactive gas to the chemisorbed layers. Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.  Regarding Claims 15 – 17 and 19 – 21, the inventive steps are forming a silicon oxide film inside the trench, wherein the forming of the silicon oxide film by supplying a first precursor comprising a first silicon central element and a first ligand having a first size and supplying a second precursor comprising a second silicon central element and a second ligand having a second size less than the first size; and forming an atomic-level silicon oxide film inside the trench by supplying an oxidizing gas to the first chemisorbed layer and the second chemisorbed layer.  Furthermore, the art of record does not disclose or anticipate the above limitation in combination with other claim elements nor would it be obvious to modify the art of record so as to form a device including the above limitation.	
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        June 3, 2022